

116 HR 5385 IH: To amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize the Attorney General to make grants to States and units of local government to deploy and implement gunfire detection and location technology, and for other purposes.
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5385IN THE HOUSE OF REPRESENTATIVESDecember 10, 2019Ms. Kelly of Illinois (for herself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize the Attorney General
			 to make grants to States and units of local government to deploy and
			 implement gunfire detection and location technology, and for other
			 purposes.
	
 1.Gunfire detection technology grant programTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 is amended by inserting after part NN the following:
			
				OOGunfire Detection Technology Grant Program
 3051.Grant authorityThe Attorney General is authorized to make grants to States and units of local government to deploy and implement gunfire detection and location technology.
 3052.ApplicationsThe chief executive officer of a State or unit of local government seeking a grant under this part shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require.
 3053.FundingOf the total amount made available to carry out subpart 1 of part E, the Attorney General shall allocate not less than $10,000,000 for grants under this part for each of fiscal years 2020 through 2023..
 2.Conforming amendmentSection 505(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156(a)(1)) is amended by inserting after paragraph (2) the following: and section 3053.
		